ERVIN, Judge.
The probationary split sentence imposed on appellant is not illegal. See Poore v. State, 531 So.2d 161 (Fla.1988); Carter v. State, 552 So.2d 203 (Fla. 1st DCA 1989). However, the trial court did err by sentencing appellant in excess of the one-cell bump-up for probation violation. See Lambert v. State, 545 So.2d 838 (Fla.1989); Franklin v. State, 545 So.2d 851 (Fla.1989). Additionally, the trial court erred by failing to give appellant credit for all earned gain-time. See Green v. State, 547 So.2d 925 (Fla.1989); Melvin v. State, 553 So.2d 312 (Fla. 1st DCA 1989).
AFFIRMED in part, and REVERSED in part, and REMANDED for the purpose of *385resentencing appellant either within the guidelines range or within the one-cell bump-up, with appropriate credit to be allowed for all previously earned gain-time.
SHIVERS, C.J. and NIMMONS, J., concur.